 

PROMISSORY NOTE

$5,000,000

January 31, 2014

For value received, PLASMAFICATION TECHNOLOGY HOLDINGS, LLC, a Florida limited
liability company (the “Maker), having an address of 75850 Baseline Road,
Twentynine Palms, CA 92277, promises to pay to the order of U.S. PRECIOUS
METALS, INC., a Delaware corporation (the “Holder”), having an address at 179
Route 9 North, Suite 306, Marlboro, New Jersey 07728, the principal amount of
Five Million Dollars ($5,000,000.00) (the “Principal Amount”), together with
interest accrued thereon, all as hereinafter specified.

1. Identification of Note. This Note is issued in connection with a certain
Restructuring Agreement dated of even date herewith by and among, Maker, Holder,
Resource Technology Corporation (“RTC”) and the shareholders of RTC
(“Restructuring Agreement”).

2. Maturity.

1.1              Maturity Date. This Note will automatically mature and be due
and payable on the earlier of (a) January 31, 2015 (the “Maturity Date”), or (b)
the occurrence of an Event of Default (as defined in Section 7 hereof).

1.2              Interest. No interest shall accrue from the date of this Note
until paid, however, upon the occurrence of an Event of Default (as provided in
Section 5 hereof), interest on the unpaid principal shall accrue at the rate of
ten percent (10%) from the date of such Event of Default until paid in full.

1.3              Prepayment. The Maker shall have the right at its option at any
time prior to maturity, to prepay this Note, in whole or in part without premium
or penalty.

2.4 Offset. The principal amount of the Note may be offset pursuant to Section
2.05 (b) of the Restructuring Agreement.

3. Payment. Except as set forth herein, all payments shall be made in lawful
money of the United States of America at the principal offices of the Holder.
Payment shall be credited first to the accrued interest then due and payable and
the remainder applied to principal.

 

4. Events of Default. The entire unpaid Principal Amount and accrued interest,
if any, shall be immediately due and payable upon the occurrence of an Event of
Default. An “Event of Default” shall be deemed to have occurred if:

1

 

 

(a)                the Maker shall: (i) admits in writing its inability to pay
its debts as they mature; (ii) make a general assignment for the benefit of
creditors; (iii) be adjudicated a bankrupt or insolvent; (iv) file a voluntary
petition in bankruptcy, or a petition or answer seeking reorganization or an
arrangement with creditors to take advantage of any insolvency law, or an answer
admitting the material allegations of a bankruptcy, reorganization or insolvency
petition filed against it; (v) take corporate action for the purpose of
effecting any of the foregoing; or (vi) have an order for relief entered against
it in any proceeding under the United States Bankruptcy Code;

(b)               an order, judgment or decree shall be entered, without the
application, approval or consent of the Maker by any court of competent
jurisdiction, approving a petition seeking reorganization of the Maker or
appointing a receiver, trustee or liquidator of the Maker or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of thirty (30) consecutive days;
or

(c)                the Maker shall fail to pay as and when due the Principal
Amount hereunder and such nonpayment shall continue uncured for a period of five
(5) business days after written notice by the Holder thereof.

5. Transfer; Successors and Assigns. This Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Maker. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name, of, the transferee.
Interest and principal are payable only to the registered holder of this Note.
The terms and conditions of this Note shall inure to the benefit of and binding
upon the respective successors and assigns of the parties.

6. Governing Law. The Maker and Holder each: (i) acknowledge and agree that, in
any suit, action or proceeding under this Note, the federal or state courts of
the State of New Jersey shall have the exclusive jurisdiction thereof, (ii)
consent to the jurisdiction of such court, and (iii) consent to and waives any
objection which they now has or may hereafter have to proper venue existing in
any of such courts. The Note shall in all respects be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
conflicts of law.

7. Costs. The Maker shall pay all costs of collection incurred by Holder,
including without limitation, the reasonable attorney’s fees and disbursements
of Holder’s legal representative, which costs may be added to the indebtedness
and shall be paid promptly on demand, together with all outstanding amounts due
to Holder with interest thereon.

2

 

 

8. Notices. Whenever any notice is required to be given by the Maker to a
Holder, such notice shall be sent in writing via first class mail, postage
prepaid, to the Holder at the Holder’s last address appearing on the books
maintained by the Maker for registration, which notice shall be conclusively
presumed to have been duly given, whether or not the Holder receives such
notice. Whenever any notice is required to be given by the Holder of this Note
to the Maker, such notice shall be sent in writing via first class mail, postage
prepaid, to the Maker at the Maker’s address above.

9. Amendments and Waivers. This Note and any term hereof may be amended, waived,
discharged or terminated only by an instrument in writing signed by the party
against whom enforcement of such amendment, waiver, discharge or termination is
sought. No waivers of any term, condition or provision of this Note, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.

10. Maximum Interest Rate. This Note is subject to the express condition that at
no time shall the Holder be obligated or required to pay interest on the
principal balance at a rate which would subject Lender to either civil or
criminal liability as a result of being in excess of the maximum rate which the
Holder is permitted by law to contract or agree to pay. If by the terms of this
Note the Holder is at any time required or obligated to pay interest on the
principal balance at a rate in excess of such maximum rate, the rate of interest
under this Note shall be deemed to be immediately reduced to such maximum rate
and interest payable hereunder shall be computed at such maximum rate and the
portion of all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the principal
balance.

11. Conflict. In the event of a conflict between the terms and conditions herein
and that of the Restructuring Agreement, the terms and conditions herein will
prevail at the point of conflict.

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed and
delivered by its authorized officer, as of the date first above written.



PLASMAFICATION TECHNOLOGY HOLDINGS, LLC

 

 

By:/s/ Anthony Psomas

Name: Anthony Psomas

Title: CFO

